DETAILED ACTION
This Office action is in reply to correspondence filed 5 July 2022 in regard to application no. 16/998,894.  Claims 1-10 and 16 have been cancelled.  Claims 11-15 and 17-31 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Response to Amendment
The reply filed on 5 July 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the applicant has not replied in any way to the Examiner’s restriction of, and withdrawal from consideration of, claims 25-30 in the final Office action mailed 5 May 2022 (pg. 2). See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it has been entirely struck out and replaced with new language that has little if anything in common, aside from subject matter, with the claim originally examined, nor with previously-examined claim 11.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Further, claim 31 is withdrawn from consideration as depending from claim 25 which was previously restricted and withdrawn from consideration.

Conclusion
Note that although this Office action does not include an action on the merits, aside from the additional restriction noted above, it is an Office action.  See MPEP § 704.12(c).  As the omission noted is of a serious nature, “the examiner should not further examine the application on its merits unless and until the omission is timely supplied”.  See MPEP § 714.03.  In the Office action summary it is noted that claims 11-15, 17 and 18 are rejected; this simply refers to the fact that the last time they were examined on the merits, they were rejected and that this status remains because they are not herein examined on the merits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694